WELLFORD, Circuit Judge,
concurring.
I concur in the decision that the Secretary’s finding of no changed circumstances of employment is not supported by substantial evidence in light of the record in this case. The proof and reasonable inferences to be drawn therefrom would indicate changed circumstances, including the deteriorating ability of the deceased in attempting to carry out difficult and dirty mining duties after 1975.
I therefore concur in parts I, II, and III of the decision and in the result reached.